Exhibit 10.20(ii)
Amendment To
Executive Employment Agreement
for
N. Anthony Coles, M.D.
     This Amendment To Executive Employment Agreement for N. Anthony Coles, M.D.
(the “Amendment”) is made and entered into, as of March 12, 2009 (the “Effective
Date”), by and between Onyx Pharmaceuticals, Inc., a Delaware corporation
(“Company”), and N. Anthony Coles, M.D. (“Executive”). As of the Effective Date,
the Company and Executive hereby amend that certain Executive Employment
Agreement for N. Anthony Coles between them entered into as of February 22, 2008
(the “Employment Agreement”), a copy of which is attached hereto as Exhibit A,
as follows:
     1. Amendment of Section 2.6(d). Section 2.6(d) of the Employment Agreement
is hereby amended and restated in full:
          (d) Housing Allowance and Restricted Stock Award. Executive will be
eligible to receive the following additional relocation benefits from the
Company, which additional relocation benefits shall not be subject to further
modification or negotiation by the parties:
               (i) Housing Allowance. For up to thirty (30) months after the
Start Date, Executive will be eligible to receive a monthly temporary housing
allowance of $10,000 (the “Housing Allowance”), contingent upon his continued
employment, the after-tax amount of which shall be used for Executive’s rental
or lease payments. The Housing Allowance payments will cease immediately upon
the closing date of Executive’s purchase of a residence in the San Francisco Bay
Area. The Housing Allowance will be subject to required payroll deductions and
withholdings, and will not be considered by the Company part of Executive’s Base
Salary, including but not limited to for such purposes as determination of the
Annual Bonus, the Severance Benefits (described in Section 5.2(b)), or for the
purposes of the Change in Control Agreement (described in Section 5.5).
               (ii) Restricted Stock Award. Effective as of March 12, 2009,
Executive was granted a new special restricted stock award for twenty thousand
(20,000) shares of the Company’s Common Stock (the “Housing Stock Award”) which
will vest in full, subject to Executive’s continued employment, on March 12,
2010 if, as of that date, Executive has purchased a residence in the San
Francisco Bay Area which shall serve as the primary residence for Executive. If
Executive has not purchased a primary residence in the San Francisco Bay Area as
of March 12, 2010, then the Housing Stock Award will vest in full upon the
closing date of his subsequent purchase of a primary residence in the San
Francisco Bay Area if such closing date is no later than September 12, 2010. If
Executive has not purchased a primary residence house in the San Francisco Bay
Area by September 12, 2010, or if his employment with the Company terminates for
any reason prior to such date and the Housing Stock Award has not vested as of
Executive’s termination date, then the Housing Stock Award lapses entirely and
will not vest regardless of any subsequent residential purchase by Executive.
Notwithstanding any language to the contrary in the Employment Agreement, the
Change in Control Agreement, the

 



--------------------------------------------------------------------------------



 



Company’s equity incentive plan, or otherwise, the Housing Stock Award shall not
be subject to any acceleration of vesting, and will vest only in accordance with
this Section 2.6(d).
     2. Miscellaneous. This Amendment constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and Executive
with regard to amendment of the Employment Agreement. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. Any provisions of the Employment Agreement
contrary to this Amendment are hereby superseded and replaced, and the remaining
portions of the Employment Agreement remain in full force and effect. This
Amendment cannot be modified or amended except in writing approved by the
Company’s Board of Directors and signed by a duly authorized officer or director
of the Company and Executive. This Amendment will bind the heirs, personal
representatives, successors and assigns of both Executive and the Company, and
inure to the benefit of both Executive and the Company, their heirs, successors
and assigns. If any provision of this Amendment is determined to be invalid or
unenforceable, in whole or in part, this determination shall not affect any
other provision of this Amendment and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law. This Amendment shall be
construed and enforced in accordance with the laws of the State of California
without regard to conflicts of law principles. Any ambiguity in this Amendment
shall not be construed against either party as the drafter. Any waiver of a
breach of this Amendment, or rights hereunder, shall be in writing and shall not
be deemed to be a waiver of any successive breach or rights hereunder. This
Amendment may be executed in counterparts which shall be deemed to be part of
one original, and facsimile signatures and signatures transmitted via PDF shall
be equivalent to original signatures.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                      Onyx Pharmaceuticals, Inc.       N. Anthony Coles, M.D.  
A Delaware Corporation       An Individual
 
                   
By:
  /s/ Paul Goddard       /s/ N. Anthony Coles                      
 
  Name:   Paul Goddard            
 
  Title:  

Lead Director of Board of Directors            
 
     
 
           

 



--------------------------------------------------------------------------------



 



Exhibit A
EXECUTIVE EMPLOYMENT AGREEMENT
FOR
N. ANTHONY COLES, M.D.

 